Case 7:20-cv-00722-GEC Document 1-1 Filed 12/01/20 Pagelof4 Pageid#: 4

COPy

VIRGINIA: IN THE CIRCUIT COURT OF MONTGOMERY COUNTY |

 

GERSEDING SUE SAFFLE, )
ied iff, )
)
We ) Case No.
s oe A )
KROGER LIMITED PARTNERSHIP I, )
and. ) COMPLAINT
)
THE KROGER CO. )
Defendants. )
; )
Please serve: ' v
Kroger Limited PartnershipI .
‘c/o Corporation Service Company, Registered Agent
100-Shockoe Slip; FI2*""
Richmond. VA 23219 .
The Kroger €o:
c/o-Corporation Service Company, Registered Agent.
100 Shockoe. Slip, Fl 2
Richmond, VA 23219 ©

“COMES. Now the. Plaintiff, Geraldine Sue: Saffle (“Saffle” or “Plaintife” »-by. conga,
and moves for ‘judgement against Kroger Limited Partnership, I and The Keoeer Co.

. (Deteidans, on Ge grounds andi in the amount'as Rereinncten set forth:
Lo The Defendants are corporations licensed to do business within the
.. Commonwealth of Vitginia. Upon iriformation and belief the ‘Defendants are the ovingrs and.
operators of a Kroger store, located at 1322 South Main Street, Blacksburg, Viiginia 24060.
2 Ona aban Januaity 16, 2019, Saffle-was an invitee and custonter of Kroger at its |

Blacksburg store.

EXHIBIT

 
Case 7:20-cv-00722-GEC Document 1-1 Filed 12/01/20 Page 2of4 Pageid#: 5

3. As the owners and operators of Kroger, a place of business to which the general
public is invited, it is the duty of the Defendants, its agents and employees to maintain its
premises in a reasonably safe condition; to make reasonable inspections; to warn the public of
any defects which it knew or should have known about and to otherwise use ordinary care and
diligence to keep its premises in a reasonable safe condition for its intended use and free from all
defects and conditions which would render it dangerous and unsafe for business invitees (the

Duties”),

4, Notwithstanding its aforementioned Duties, the Defendants, its agents and
employees carelessly, recklessly, negligently, willfully and wantonly allowed a small pothole to
form and remain in the parking lot of said premises, in an area where invitees of its store
customarily walk to enter and exit the store. The Defendants, its agents and employees knew or

in the exercise of reasonable care should have known the pothole was in the parking lot.

os Also, notwithstanding its aforementioned Duties, the Defendants, its agent and
employees carelessly, recklessly, negligently, willfully and wantonly, failed to properly maintain
their parking lot and allowed the pothole to form in the parking lot; thereby causing a dangerous
condition to exist on its premises in an area where invitees customarily walk. The agents and
employees knew or in-the exercise of reasonable care should have known that the pothole had

formed in the parking lot and could be a danger and/or cause harm to its customers.

”~

6. Notwithstanding its Duties to do so, as the owners and operators of Kroger, a
place of business to which the general public is invited, the Defendants breached its
aforementioned Duties by carelessly, recklessly, negligently, willfully and wantonly, failing to

warn the public of the dangerous and hazardous condition caused by the pothole in the parking
Case 7:20-cv-00722-GEC Document 1-1 Filed 12/01/20 Page 3of4 Pageid#: 6

lot and by otherwise carelessly, recklessly and negligently allowing the pothole to remain there

without notice to its customers or repair.

7. On or about January 16, 2019, as a direct and proximate result of Defendants’
negligence and breach of said Duties, as Saffle was walking to enter the store the wheel of her
shopping cart entered the pothole, causing the cart to overturn. As a result Saffle fell over the

shopping cart, resulting in serious bodily injuries.

8. As a direct and proximate result of the perenne actions, the plaintiff was
caused to sustain serious and permanent injuries. Plaintiff will continue to suffer great pain to
body and mind, including excruciating and agonizing pains, aches, mental anguish, emotional
distress, humiliation and limitation in restriction of her usual duties, pursuits and pleasures and

has sustained permanent scarring and has incurred and will incur in the future hospital, doctors’

and related bills in an effort to be cured of these injuries.

. WHEREFORE, the Plaintiff demands judgment against the Defendants .in the sum of
Seven Hundred Fifty Thousand Dollars and 00/100 ($750,000), plus interest from January 16,

2019, and her costs expended in this.action.

A TRIAL BY JURY IS DEMANDED.

 

D. Stephen Haga, Jr. (VSB# 19125)

THE HAGA LAW Firm, PLC

27 Scattergood Drive, NW

Christiansburg, VA 24073

Phone: (540) 382-6321

Fax: (540) 381-2884 -
' Attorney for Plaintif

 
Case 7:20-cv-00722-GEC Document 1-1 Filed 12/01/20 Page 4of4 Pageid#: 7

CERTIFICATE OF MAILING

I, D. Stephen Haga, Jr., hereby certify that on this 30" day of October 2020, the
foregoing Complaint was mailed, postage prepaid, via USPS to:
¢
Kroger Limited Partnership I
¢/o Corporation Service Company, Registered Agent
100 Shockoe Slip, F1 2 \
Richmond, VA 23219

The Kroger Co.

c/o Corporation Service Company, Registered Agent
100 Shockoe Slip, Fl 2

Richmond, VA 23219

_Desirae Brown
Sedgwick
P.O. Box 14452
Lexington, KY 40512

 

 
